UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4716


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH DARNELL GRAY, a/k/a Killa,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:12-cr-00188-FDW-DSC-14)


Submitted:   February 27, 2014            Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph Darnell Gray pled guilty, pursuant to a Federal

Rule   of    Criminal       Procedure    11(c)(1)(C)       plea   agreement,        to

conspiracy to participate in racketeering activity, in violation

of 18 U.S.C. § 1962(d) (2012), and conspiracy to commit murder

in   aid    of    racketeering     activity,     in   violation     of   18    U.S.C.

§ 1959(a)(5) (2012).          The district court imposed the 180-month

sentence specified in the plea agreement.                   On appeal, counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),     stating    that    there     are    no    meritorious     grounds      for

appeal,     but    questioning     whether      Gray’s   plea   was     knowing    and

voluntary.        Gray was advised of his right to file a pro se

supplemental       brief,    but   has   not    filed    one.     The    Government

declined to file a brief.

             Because Gray did not move in the district court to

withdraw his guilty plea, we review the guilty plea hearing for

plain error.        United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).       “To establish plain error, [Gray] must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.”                 United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).               Even if Gray satisfies these

requirements,       “correction     of    the    error    remains     within      [the

court’s] discretion, which [the court] should not exercise . . .

unless the error seriously affect[s] the fairness, integrity or

                                          2
public      reputation        of    judicial       proceedings.”              Id.   (internal

quotation marks and citation omitted).                         Our review of the record

leads us to conclude that the district court fully complied with

Rule 11      in    accepting        Gray’s   guilty          plea,    which    Gray     entered

knowingly         and     voluntarily.             We        therefore        affirm        Gray’s

convictions.

              Subject to narrow exceptions, a defendant who agrees

to    and    receives         a     particular          sentence      pursuant         to    Rule

11(c)(1)(C), may not appeal that sentence.                            18 U.S.C. § 3742(a)

(2012); United States v. Calderon, 428 F.3d 928, 932 (10th Cir.

2005).      In this case, the district court imposed the specified

sentence, which did not exceed the statutory maximum.                               Moreover,

the   sentence          was   not    imposed       as    a     result    of    an   incorrect

application of the Sentencing Guidelines because it was based on

the    parties’         agreement      and     not        on    the     district        court’s

calculation of the Guidelines.                 United States v. Brown, 653 F.3d

337, 339-40 (4th Cir. 2011); United States v. Cieslowski, 410

F.3d 353, 364 (7th Cir. 2005).                          We therefore dismiss Gray’s

appeal of his sentence.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

This court requires that counsel inform Gray, in writing, of the

right to petition the Supreme Court of the United States for

further review.           If Gray requests that a petition be filed, but

                                               3
counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for    leave    to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on Gray.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the   materials

before    this   court   and    argument      would   not     aid   the   decisional

process.

                                       AFFIRMED IN PART, DISMISSED IN PART




                                         4